Luke, J.
Edmond Horne was convicted of trespass, under section 217 of the Penal Code of 1910. His exceptions are based solely upon the general grounds. J. W. Horne, the prosecutor, and H. C. Copeland both claimed title to the land upon which the alleged trespass was committed, and both claimed possession of it. The defendant admitted going on the land, but claimed that he entered upon it-as the tenant of Copeland. Under .the record, the question of the defendant’s guilt or innocence was peculiarly for the jury, and this court can not say that the evidence does not support the verdict.

Judgment affirmed.


Broyles, G. J., and Bloodworlli, J., concur.